Citation Nr: 1139767	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  93-14 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, currently evaluated as 20 percent disabling.

2.  Entitlement to benefits under 38 U.S.C. § 1151 for additional disability claimed as due to surgical hiatal hernia repair performed at a VA facility in 1957.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from September 1946 to March 1948 and from September 1948 to July 1954.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As was noted in the Board's August 2009 remand, this case has a long and complex procedural history, to include two remands by the U.S. Court of Appeals for Veterans Claims (Court) as well as numerous Board remands.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 
20.900(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its August 2009 remand, the Board pointed out that the appeal had been remanded in the past to determine whether the June 2002 VA examiner was a board-certified gastrointestinal specialist, in compliance with concerns raised in a Memorandum Decision issued by the United States Court of Appeals for Veterans Claims (the Court).  The Board observed that to that date, this question had not been resolved.  The Board also directed that an additional VA examination be carried out and specified that such examination should also be conducted by aboard-certified gastroenterologist.  

The RO subsequently received the curriculum vitae from the June 2002 VA examiner indicating that she is board-certified in both internal medicine and gastroenterology.  

A VA examination was carried out in June 2010, by a physician identified in the examination report as a gastroenterologist.  Her credentials are otherwise unclear.  Given that the Court has previously raised concerns in this appeal as to whether an examination fully satisfied the remand instructions of the Board, it should be clarified whether this physician is a board-certified gastroenterologist.  Further, this examiner, or a provider who is a board-certified gastroenterologist, should be requested to address additional questions concerning the Veteran's claim for benefits pursuant to § 1151.  In that regard, the Board notes that there is evidence showing that the Veteran has been treated privately for post-thoracotomy syndrome.  This treatment was not referenced in the June 2010 VA examination report, and as the Veteran claims that these symptoms are residuals of his 1957 surgery, an opinion regarding whether any such symptoms are related to that surgery would be helpful to the Board in deciding the claim for benefits under § 1151.

The Court has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above noted deficiencies in the record, the Board finds that remand is required.  Accordingly, the case is REMANDED for the following action:

1.  Obtain clarification from the appropriate VA facility regarding the credentials of the June 2010 VA examiner.  If the physician is a board-certified gastroenterologist, the claims file should be returned to her with a request that she review records of private treatment for post-thoracotomy syndrome and provide an opinion regarding whether such is a residual of his 1957 hernia surgery.

If this physician is not a board-certified gastroenterologist, the Veteran should be scheduled for an examination by a gastroenterologist with board certification, on a fee basis if necessary.  Any such examination should otherwise comply with the remand directive contained in the Board's August 2009 remand with additional consideration given to the matter of whether the post-thoracotomy syndrome is a residual of his 1957 hernia surgery.

A discussion of the complete rationale for all opinions expressed should be included in the examiner's report.

3.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


